Citation Nr: 0719493	
Decision Date: 06/28/07    Archive Date: 07/05/07

DOCKET NO.  05-29 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a skin condition of 
the hands and feet.

3.  Entitlement to a total disability compensation rating 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to 
November 1945, including service in World War II.  His 
decorations include the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio, that, among other things, denied service 
connection for post-traumatic stress syndrome (PTSD), 
tinnitus, a skin condition of the hands and feet, and also 
denied entitlement to a total disability compensation rating 
based on individual unemployability (TDIU).  The veteran 
perfected a timely appeal of these determinations to the 
Board. 

In May 2005, the RO granted service connection for PTSD, 
evaluated as 30 percent disabling effective July 31, 2003.

In June 2007, the Board granted the veteran's motion to have 
his case advanced on the Board's docket. 

The issues of entitlement to service connection for a skin 
condition of the hands and feet, and entitlement to TDIU are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

The medical evidence is against a showing that the veteran 
has tinnitus.


CONCLUSION OF LAW

The criteria for establishing entitlement to service 
connection for tinnitus are not met.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

By way of a letter dated in January 2004, the veteran was 
furnished notice of the type of evidence needed in order to 
substantiate his claims.  The veteran was also generally 
informed that he should send to VA evidence in his possession 
that pertains to the claims and advised of the basic law and 
regulations governing the claims, the cumulative information 
and evidence previously provided to VA (or obtained by VA on 
the veteran's behalf), and provided the basis for the 
decisions regarding the claims.  The veteran was provided 
with adequate notice of the evidence which was not of record, 
additional evidence that was necessary to substantiate the 
claims, and he was informed of the cumulative information and 
evidence previously provided to VA, or obtained by VA on his 
behalf.

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

In addition, where the claims involve basic entitlement to 
service connection, the United States Court of Appeals for 
Veterans Claims (Court) held that the VCAA requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply all of 
the elements of a claim for service connection, including 
notice that a disability rating and effective date will be 
assigned if service connection is awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Despite the defective 
notice provided to the veteran on these latter two elements, 
however, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, supra.   In this regard, as the Board 
concludes below that the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for tinnitus, any questions as to the appropriate 
disability rating or effective date to be assigned regarding 
this claim are rendered moot.  

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of the veteran's service records, 
post-service treatment records and reports, a VA examination, 
and statements submitted by the veteran and his 
representative in support of the claims.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claims and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran.  Accordingly, further development and 
further expending of VA's resources is not warranted.  See 
38 U.S.C.A. § 5103A.

II.  Entitlement to service connection.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

Following a careful review of the record, the Board finds 
that service connection is not warranted for tinnitus.  

The medical evidence in this case consists of the veteran's 
service records, post-service VA treatment records, and a VA 
examination dated in April 2004.  In none of these records, 
however, has the veteran bee diagnosed with tinnitus.  In 
addition, the Board notes that the VA examiner specifically 
noted in the April 2004 examination, that the veteran did not 
report tinnitus during his examination.  

In light of the foregoing, the Board must deny the veteran's 
claim.  The veteran's medical records do not indicate that 
the veteran has been diagnosed with tinnitus.  And without a 
current diagnosis, a claim for entitlement to service 
connection for such condition cannot be sustained.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In so finding, the Board does not question the sincerity of 
the veteran's claim.  Nor does the Board wish to in any way 
diminish the veteran's honored service in World War II.  The 
Board notes, however, that as a lay person, the veteran is 
not competent on his own to establish a medical diagnosis or 
show a medical etiology; such matters require medical 
expertise.  38 C.F.R. § 3.159(a)(1) (Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions); see also Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).   On these facts, service 
connection for tinnitus must be denied


ORDER

Service connection for tinnitus is denied.


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claims of entitlement to service 
connection for a skin condition of the hands and feet, and 
entitlement to TDIU must be remanded for further action.

In this case, the veteran has been diagnosed with tinea pedis 
and onychomycosis bilaterally.  The veteran's medical records 
also indicate that the veteran has a history of scaling of 
the right hand and both feet for many years.  He was noted to 
have extensive scaling of the right hand and both feet in 
July 2001 and was diagnosed at the time with yellow 
discoloration and onychodystrophy of several nails, 
representing tinea pedis and tinea manum.  In service, the 
veteran was diagnosed with cellulitis of the feet.  It was 
noted to have resolved in two weeks.  The veteran also 
reported that he developed blood blisters in his feet during 
service and that he incurred a fungal infection as a result 
of these blisters.  The veteran has not been afforded a VA 
examination to determine if the veteran has a hand a foot 
skin condition that is a result of his service.  Giving the 
benefit of doubt to the veteran in this case, the Board 
concludes that that this matter should be remanded, and that 
a VA examination is warranted to determine whether the 
veteran suffers from a current hand and foot skin condition 
that is related to or had its onset during service.  See 
38 U.S.C.A § 5103A (West 2002 & Supp. 2002); 38 C.F.R. 
§ 3.159(c)(4) (2006).

Prior to affording the veteran a pertinent VA examination, 
the RO should give the veteran an opportunity to submit all 
the relevant records that have not yet been associated with 
the veteran's claims file.  In this regard, the Board notes 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  The Board notes that, pursuant to the VCAA, VA 
must obtain any outstanding VA and private medical records.  
See 38 U.S.C.A. § 5103A(b-c) (West 2002); 38 C.F.R. 
§ 3.159(c) (2002).  

In addition, with respect to the veteran's TDIU claim, the 
Board finds that the resolution of the veteran's outstanding 
skin claim may impact this claim.  Indeed, if service 
connection is awarded or if evaluations of the veteran's 
disabilities are increased, and a single or combined 100 
schedular evaluation resulted, the total rating issue will be 
rendered moot.  See Green v. West, 11 Vet. App. 472, 476 
(1998), (citing Vettese v. Brown, 7 Vet. App. 31, 34-35 
(1994)); VAOPGCPREC 6-99, 64 Fed. Reg. 52375 (1999).  Under 
these circumstances, the Board finds that, as the veteran's 
outstanding issue is inextricably intertwined with the TDIU 
issue, they should be considered together, and thus a 
decision by the Board on the veteran's TDIU claim would now 
be premature.  See Henderson v. West, 12 Vet. App. 11, 20 
(1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Finally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including the degree 
of disability and the effective date of an award.  In the 
present appeal, the veteran was provided with notice of what 
type of information and evidence was needed to substantiate 
his claim of service connection, but he was not provided 
separate notice of the type of evidence necessary to 
establish a disability rating or effective date.  Upon 
remand therefore, the veteran should be given proper notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that 
informs the veteran that a disability rating and an 
effective date for the award of benefits will be assigned if 
the veteran's claims are granted, and also includes an 
explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should send the veteran, and 
his representative, if any, a letter that 
contains a notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims addressed 
in this remand, as outlined by the Court 
in Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

2.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers, not already 
associated with the veteran's claims 
file, that have treated him since service 
for any hand and foot skin condition.  
The aid of the veteran in securing these 
records, to include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing. 

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should arrange for an 
appropriate VA examination in order to 
determine if the veteran currently has a 
hand and foot skin condition and if so, 
to determine the etiology of any such 
condition found to be present.  All 
necessary special studies or tests should 
be accomplished.  It is imperative that 
the examiner who is designated to examine 
the veteran reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.  The 
report of examination should contain a 
detailed account of all manifestations of 
any hand and foot skin condition found to 
be present.  All necessary tests should 
be conducted, and the examiner must 
specify any diagnoses.  In addition, the 
examiner should specifically offer an 
opinion as to whether it is at least as 
likely as not that any skin condition 
found to be present is related to or had 
its onset in service, to include any skin 
condition noted in service or blood 
blisters that the veteran reported that 
he suffered in service.  If the examiner 
is unable to provide the requested 
information with any degree of medical 
certainty, the examiner should clearly 
indicate that.  The examiner should set 
forth the complete rationale for all 
opinions expressed and conclusions 
reached, in a legible report.

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record, the RO must again review the 
claims.  When adjudicating the claims, 
the RO must consider the applicability of 
38 U.S.C.A. § 1154(b) and 38 C.F.R. 
§ 3.304(d).  If any determination remains 
adverse to the veteran, the veteran must 
be furnished a supplemental statement of 
the case and be given an opportunity to 
submit written or other argument in 
response thereto before the claims file 
is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
Deborah W. Singleton
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


